DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 11, and 20 include limtaitosn that a mode is determined based on a signal received from at least one beacon, but the first mode is when no beacon signal is received so it is unclear how a first mode is determined based on a signal received from a beacon when no signal is received from the beacon for the first mode.  Additionally, the second mode is recited as object recognition is enabled, but states that the commodity is identified by reason a commodity code.  This appears to be the same as the first mode (commodity code reading) and thus it is unclear how the second mode is functionally different than the first mode.  The dependent claims are rejected at least based on their dependency.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (WO2016/1351442), as cited by the Applicant.
Re claim 1, Heinrich teaches an information processing device on a shopping basket or a shopping cart (1) comprising:
A communication interface configured to communicate with an imaging device (15/16) on the basket or cart.  Though silent to explicitly reciting a “beacon” the Examiner notes that beacon has not been defined as an electronic device emitting an RF signal, and therefore a beacon is interpreted as something that provides a sign or mark or symbol.  Thus, partial images of products, which are used as markers, are interpreted to read on a beacon limitation absent a more specific structurally recitation;
A processor configured to:
Determine a mode to identify a commodity according to a signal received from at least one beacon, the mode including (paragraph [0025]+ wherein the partial image is interpreted as the beacon, absent a more specific recitation that a beacon is a radio or NFC signal/ circuitry);
	A first mode in which object recognition is disabled and a commodity is identified by reading a commodity code (paragraph [0025]+ wherein a barcode is read and no object recognition is performed).  Though silent to object recognition being “disabled”, as no object recognition is performed as the code is read, it would have been obvious for it to be disabled, such as to conserve energy as it has not been activated yet;
	A second mode in which object recognition is enabled and a commodity is identified by reading a commodity code or by object recognition (paragraph [0025]+ wherein in the barcode is not read image/ object recognition is performed via signature data signals);
Upon receipt of an image via the imaging device identify a commodity according to the mode (an image is grabbed in paragraph [0025]+ and modes are used to identify).
Re claim 2, paragraph [0025]+ teaches such limitations.
Re claim 3, the limitations have been discussed above via the signature data received from the partial images. 
Re claim 4, this signature image is interpreted as received from the beacon if barcode reading fails.
Re claim 5, antennas are distributed over the environment (paragraph [0035]+) which is interpreted as signals from at least three beacons (antennas in claim 5).  Though silent to triangulation/ determining positioning based on signals, the Examiner notes that such limitations are known and conventional in the art for determining locations, especially as paragraph [0035]+ teaches the location system for determining a location and delimiting items. 
Re claim 7, paragraph [0049]+ teaches manual entering the product code to scanner device.  Therefore, it would have been obvious to switch to a second mode, based on the concept of manual switching/ intervention, such as to force a mode based on convenience, system constraints, conditions, etc.
Re claim 8, computer 20 includes a touchscreen which can be interpreted as  tablet.
Re claim 9, paragraph [0031]+ teaches cameras at ends of the handles/ middle of the handle.  It would have been obvious for a camera to be between handles so as to not be blocked by hands and to image items into the basket.
Re claim 10, the interface/ system is interpreted as communicating according to a Bluetooth “type” protocol in that it is wireless.
Claims 11-15 and 17-19 have been discussed above re claims 1-5 and 7-8, and 10, respectively.
Claim 20 has been discussed above re claims 1 and 11.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive in light of the rejection above and the provided interpretation of beacon.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887